Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Priority
3.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 06/23/2020 but claims the benefit of U.S. application number 16/237266 filed on 12/31/2018.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 08/14/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Double Patenting
5.       Claims 1 and 12 rejected on the ground of nonstatutory double patenting over claims 1, 13 and 19 of U.S. Patent No. 10733871 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
6.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
7.       Claims 1 and 12 of the application (16/909022) as shown in the table below contains every element of claims 1, 13 and 19  of the patented application. 
Claims of instant application 16/909022
Claims of U.S. Patent No. 10733871 B2
1. An automated crisis incident response system, the system comprising: an Internet of Things (IoT) network communicatively coupling a plurality of IoT devices installed in a facility, the plurality of IoT devices comprising one or more IoT sensor devices and one or more IoT control devices; an automated response processor to receive an incident trigger signal indicating at least one of the IoT sensor devices detecting a crisis event presently occurring in the facility, the automated response processor having a phase controller configured to execute, automatically responsive to the incident trigger, an automated response plan defining a sequence of plan phases, each corresponding to a respective set of interactions with the plurality of IoT devices; and an IoT controller, coupled with the automated response processor and the IoT network, to: generate, for each of the sequence of plan phases automatically responsive to executing by the phase controller of each plan phase of the automated response plan, a plurality of IoT control signals corresponding to the respective set of interactions with the plurality of IoT devices for the plan phase; and communicate the IoT control signals to the plurality of IoT devices over the IoT network. 



12. A method for automated crisis incident response, the method comprising: receiving, via an Internet of Things (IoT) network, an incident trigger signal indicating a sensor device detecting a crisis event presently occurring in the facility, the facility having, installed therein, a plurality of IoT devices comprising a plurality of IoT control devices and a plurality of IoT sensor devices including the sensor device; executing, automatically responsive to the incident trigger, an automated response plan defining a sequence of plan phases, each corresponding to a respective set of interactions with the plurality of IoT devices; and for each of the sequence of plan phases, automatically responsive to executing by the phase controller of each plan phase of the automated response plan: generating a plurality of IoT control signals corresponding to the respective set of interactions with the plurality of IoT devices for the plan phase; and communicating the IoT control signals to the plurality of IoT devices over the IoT network.

1. An automated crisis incident response system, the system comprising: a crisis detector to generate an incident trigger signal in response to detecting that a gunshot detection signal received from a gunshot sensor indicates a gunshot event in a facility having a plurality of Internet of Things (IoT) devices installed therein, the IoT devices comprising one or more IoT sensor devices and one or more IoT control devices; an automated response processor, coupled with the crisis detector, to output an IoT control profile generated automatically in response to the incident trigger signal and in accordance with executing an automated response plan; and an IoT controller, coupled with the automated response processor, to: generate a plurality of IoT control signals automatically in response to the IoT control profile, at least one of the plurality of IoT control signals to change a state of at least one of the IoT control devices; communicate the IoT control signals to the plurality of IoT devices over an IoT network; and output an IoT status for the plurality of IoT devices in accordance with IoT feedback received from the plurality of IoT devices responsive to the plurality of IoT devices operating in accordance with the IoT control signals, wherein execution of the automated response plan by the automated response processor is at least partially responsive to determining whether the state of the at least one of the IoT control devices changed in accordance with the at least one of the plurality of IoT control signals as indicated by the IoT status. 
  13. A method for automated crisis incident response in an Internet of Things (IoT) network, the method comprising: receiving, by an automated response processor, an incident trigger signal generated in response to detecting a gunshot event in a facility in accordance with receiving a gunshot detection signal from a gunshot sensor installed in the facility; executing, by the automated response processor, an automated response plan automatically in response to the incident trigger signal, the executing comprising outputting an IoT control profile to cause: generating a plurality of IoT control signals in accordance with the automated response plan; and communicating the IoT control signals to a plurality of IoT devices over the IoT network, the plurality of IoT devices installed in the facility and comprising one or more IoT sensor devices and one or more IoT control devices, at least one of the IoT control signals directing a change of state of at least one of the IoT control devices; and receiving, by the automated response processor, an IoT status for the plurality of IoT devices responsive to the plurality of IoT devices operating in accordance with the IoT control signals, wherein the executing of the automated response plan by the automated response processor is at least partially responsive to determining whether the state of the at least one of the IoT control devices changed in accordance with the at least one of the plurality of IoT control signals as indicated by the IoT status.


Claim Rejections - 35 USC § 103
8.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
9.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.       Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over KATZ (US 2018/0310159 A1) (hereinafter KATZ) in view of Philbin (US 2017/0289350 A1) (hereinafter Philbin).

               Regarding claim 1, KATZ discloses an automated crisis incident response system (paragraph 0117, FIG. 2, system for connecting with other devices after an emergency alert has been triggered), the system comprising: 
an Internet of Things (IoT) network communicatively coupling a plurality of IoT devices installed in a facility, the plurality of IoT devices comprising one or more IoT sensor devices and one or more IoT control devices (paragraph 0014, emergency alert is triggered autonomously based on sensor data and trigger sound comprises gunshot, explosion, paragraph 0010, sensors activated by sound triggers (e.g. gun shots, breaking glass, etc.) and emergency alert sent, para 0077, Internet of Things (IoT) refers to a network of physical devices, IoT devices form mesh network allowing information to be efficiently routed between devices); 
an automated response processor to receive an incident trigger signal indicating at least one of the IoT sensor devices detecting a crisis event presently occurring in the facility, the automated response processor having a phase controller configured to execute, automatically responsive to the incident trigger, an automated response plan defining a sequence of plan phases, each corresponding to a respective set of interactions with the plurality of IoT devices (para 0018, triggering device is IoT device and emergency management system obtains current location data from triggering device, para 0022, triggering device transmits emergency alert when emergency triggered autonomously based on sensor data, para 0075, send emergency alert in response to a trigger (e.g. sensor data indicative of emergency)); and 
an IoT controller, coupled with the automated response processor and the IoT network (paragraph 0120, IoT device sends the alert to a controlling or master device, paragraph 0077, IoT device includes sensing and/or control functionality that allows IoT device to generate and communicate with network and with devices), to: 
a plurality of IoT control signals corresponding to the respective set of interactions with the plurality of IoT devices for the plan phase (para 212, FIG. 11, outputs of emergency flow building blocks graphically represented in graphical user interface 673, para 0136, triggering device digital button in graphical user interface); and 
communicate the IoT control signals to the plurality of IoT devices over the IoT network (paragraph 0120, IoT devices detect command or sense data, and processing is done at a remote location, such as on the cloud, paragraph 0124, IoT devices are connected with one or more other devices through Bluetooth.RTM., Wi-Fi, or other wired and/or wireless technologies which allow for transfer of data). 
KATZ specifically fails to disclose generate, for each of the sequence of plan phases automatically responsive to executing by the phase controller of each plan phase of the automated response plan.
In analogous art, Philbin discloses generate, for each of the sequence of plan phases automatically responsive to executing by the phase controller of each plan phase of the automated response plan (paragraph 0048, IoT device 118 can be coupled together by network 120, paragraph 0056, profile 240 can represent a collection of data associated with user to identify or locate of user/subscriber, paragraph 0084, controller 174 can receive data from the IoT device, paragraph 0117, virtual assistant 112 when user requests assistance via PERS 100, and done either automatically, via profile 240 and short URL 245, or at user's request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system to easily and efficiently make customized emergency flow scripts for handling emergency alerts disclosed by KATZ to use system to aid in dispatch of emergency services and provide information user to provide measured response to emergency communication  as taught by Philbin to use IoT device 118 cooperate with security system to provide information about environmental state and to determine intent of emergency communication to provide an appropriate response  [Philbin, paragraph 0047].
Regarding claim 2, KATZ discloses the system of claim 1, further comprising: an automated response plan store having, stored thereon, a plurality of machine-readable automated response plans, wherein the automated response processor is further to select one of the automated response plans based at least on the crisis event (paragraph 0103, emergency flow management system (EFMS) 140 processing unit 103, display or user interface 149, paragraph 0107, display 165 user interface 163 comprises a touch screen (e.g. a capacitive touch screen), which is capable of displaying information and receiving user input, paragraph 0114, PSAP system 152 comprises display 182, a user interface 186). 
Regarding claim 3, KATZ discloses the system of claim 1, further comprising: a crisis detector, coupled with the automated response processor and the IoT network, to generate the incident trigger signal in response to the at least one of the IoT sensor devices detecting the crisis event presently occurring in the facility (paragraph 0124, IoT devices are connected with one or more other devices through Bluetooth.RTM., Wi-Fi, or other wired and/or wireless technologies which allow for transfer of data, paragraph 0077, IoT devices include home security camera systems, and other network-enabled devices. triggering device is IoT device (e.g. a Nest.RTM. device)). 
Regarding claim 4, KATZ discloses the system of claim 1, wherein the IoT controller is to generate at least one of the plurality of IoT control signals to change a state of at least one of the IoT control devices (paragraph 0103, emergency flow management system (EFMS) 140 processing unit 103, display or user interface 149, paragraph 0107, display 165 user interface 163 comprises a touch screen (e.g. a capacitive touch screen), displaying information and receiving user input). 
Regarding claim 5, KATZ discloses the system of claim 1, wherein the IoT controller is to generate the plurality of IoT control signals further corresponding to feedback information from at least one of the plurality of IoT sensor devices (Abstract, The systems, triggered in various ways including user input or by sensors, paragraph 0014, emergency alert triggered autonomously based on sensor data). 
Regarding claim 6, KATZ discloses the system of claim 1, wherein the automated response processor is further to: dynamically compute the automated response plan automatically in response to the incident trigger signal and as a function of querying the plurality of IoT devices (paragraph 0014, emergency alert triggered autonomously based on sensor data, paragraph 0137, triggering device 367 is triggered via user input or automatic detection). 
Regarding claim 7, KATZ discloses the system of claim 1, wherein the executing by the phase controller comprises: receiving, prior to execution of each next plan phase of the sequence of plan phases, a response plan status indicating present data from at least some of the plurality of IoT devices relating to execution of the automated response plan; and executing each next plan phase of the sequence of plan phases in accordance with the response plan status (paragraph 0082, request is sent first, and recipient subsequently queries device associated with emergency for data or a data set associated with emergency or device or user involved in emergency, paragraph 0179, one-by-one in sequence, play message to them and wait for confirmation to determine whether to call next contact). 
Regarding claim 8, KATZ discloses the system of claim 7, wherein: the response plan status indicates whether a prior plan phase of the sequence of plan phases is successfully completed; and executing each next plan phase of the sequence of plan phases in accordance with the response plan status comprises executing each next plan phase responsive to the response plan status indicating that the prior plan phase of the sequence of plan phases is successfully completed (paragraph 0103, emergency flow management system (EFMS) 140 processing unit 103, display or user interface 149, paragraph 0107, display 165 user interface 163 comprises a touch screen, which is capable of displaying information and receiving user input, paragraph 0141, emergency flow ID corresponds to multiple emergency flows (e.g. emergency flow A, emergency flow B, emergency flow C, etc.) executed preferentially based on the assessed situation of a user, paragraph 0261, sequentially going through that is a prioritized and associated users). 
Regarding claim 9, KATZ discloses the system of claim 1, further comprising: a responder interface, coupled with the automated response processor, to output an automated response plan status via a responder network separate from the IoT network for display on an interface device, the automated response plan status indicating present data from at least some of the plurality of IoT devices (paragraph 0018, triggering device is an IoT device and emergency management system obtains current location data from triggering device, paragraph 0022, triggering device transmits emergency alert when an emergency is triggered autonomously based on sensor data, paragraph 0075, send emergency alert in response to a trigger (e.g. sensor data indicative of an emergency), paragraph 0271, triggering device 1667 autonomously detects emergency situations or likely emergency situations, paragraph 0302, IoT devices that can trigger an emergency alert include home automation network devices that allow user to access, control, configure). 
Regarding claim 10, KATZ discloses the system of claim 9, wherein: the responder interface is further to receive interactions from human responders, and to communicate responder control signals, generated responsive to the interactions, to the automated response processor via the responder network; and the phase controller is configured to execute at least one of the sequence of plan phases based in part on the responder control signals (paragraph 0007, management system provide multiple customized emergency flow scripts based on various parameters (e.g. type of device sending the emergency alert, device functionality, type of emergency, etc.), paragraph 0012, emergency alert is triggered by detection of trigger sound or voice command. 
Regarding claim 11, KATZ discloses the system of claim 1, wherein the phase controller is a state machine (paragraph 0290, machine learning algorithms are used to understand frequent user behaviors, paragraph 0301, smart hub provide control through machine-learning and artificial intelligence). 
Regarding claim 12, KATZ discloses a method for automated crisis incident response (paragraph 0117, FIG. 2, system for connecting with other devices after an emergency alert has been triggered), the method comprising: 
receiving, via an Internet of Things (IoT) network, an incident trigger signal indicating a sensor device detecting a crisis event presently occurring in the facility, the facility having, installed therein, a plurality of IoT devices comprising a plurality of IoT control devices and a plurality of IoT sensor devices including the sensor device paragraph 0014, emergency alert is triggered autonomously based on sensor data and trigger sound comprises gunshot, explosion, paragraph 0010, sensors activated by sound triggers (e.g. gun shots, breaking glass, etc.) and emergency alert sent, para 0077, Internet of Things (IoT) refers to a network of physical devices, IoT devices form mesh network allowing information to be efficiently routed between devices); 
executing, automatically responsive to the incident trigger, an automated response plan defining a sequence of plan phases, each corresponding to a respective set of interactions with the plurality of IoT devices (para 0018, triggering device is IoT device and emergency management system obtains current location data from triggering device, para 0022, triggering device transmits emergency alert when emergency triggered autonomously based on sensor data, para 0075, send emergency alert in response to a trigger (e.g. sensor data indicative of emergency)); and 
for each of the sequence of plan phases, automatically responsive to executing by the phase controller of each plan phase of the automated response plan (para 0120, IoT devices detect command or sense data, processing done at remote, on cloud).
KATZ specifically fails to disclose generating a plurality of IoT control signals corresponding to the respective set of interactions with the plurality of IoT devices for the plan phase; and communicating the IoT control signals to the plurality of IoT devices over the IoT network.
In analogous art, Philbin discloses generating a plurality of IoT control signals corresponding to the respective set of interactions with the plurality of IoT devices for the plan phase; and communicating the IoT control signals to the plurality of IoT devices over the IoT network (para 0048, IoT device 118 can be coupled together by network 120, para 0056, profile 240 represent a collection of data associated with user to identify or locate of user/subscriber, para 0084, controller 174 receive data from the IoT device, para 0117, virtual assistant 112 when user requests assistance via PERS 100, and done either automatically, via profile 240 and short URL 245, or user's request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system to easily and efficiently make customized emergency flow scripts for handling emergency alerts disclosed by KATZ to use system to aid in dispatch of emergency services and provide information about user to provide measured response to emergency communication  as taught by Philbin to use IoT device 118 that cooperate with security system to provide information about environmental state and to determine intent of emergency communication so as to provide an appropriate response  [Philbin, paragraph 0047].
 Regarding claim 13, KATZ discloses the method of claim 12, further comprising: selecting, prior to the executing, one of a plurality of stored, machine-readable automated response plans based at least on the crisis event (paragraph 0103, emergency flow management system (EFMS) 140 processing unit 103, display or user interface 149, para 0107, display 165 user interface 163 comprises a touch screen (e.g. a capacitive touch screen), which is capable of displaying information and receiving user input, para 0114, PSAP system 152 comprises display 182, a user interface 186). 
Regarding claim 14, KATZ discloses the method of claim 12, wherein the generating comprises generating at least one of the plurality of IoT control signals to change a state of at least one of the IoT control devices (paragraph 0103, emergency flow management system (EFMS) 140 processing unit 103, display or user interface 149, paragraph 0107, display 165 user interface 163 comprises a touch screen (e.g. a capacitive touch screen), displaying information and receiving user input). 
Regarding claim 15, KATZ discloses the method of claim 12, wherein the generating comprises generating the plurality of IoT control signals further corresponding to feedback information from at least one of the plurality of IoT sensor devices (Abstract, The systems, triggered in various ways including user input or by sensors, para 0014, emergency alert triggered autonomously based on sensor data). 
Regarding claim 16, KATZ discloses the method of claim 12, wherein the executing comprises: receiving, prior to execution of each next plan phase of the sequence of plan phases, a response plan status indicating present data from at least some of the plurality of IoT devices relating to execution of the automated response plan; and executing each next plan phase of the sequence of plan phases in accordance with the response plan status (paragraph 0082, request is sent first, and recipient subsequently queries device associated with emergency for data or a data set associated with emergency or device or user involved in emergency, paragraph 0179, one-by-one in sequence, play message to them and wait for confirmation to determine whether to call next contact). 
Regarding claim 17, KATZ discloses the method of claim 16, wherein: the response plan status indicates whether a prior plan phase of the sequence of plan phases is successfully completed; and executing each next plan phase of the sequence of plan phases in accordance with the response plan status comprises executing each next plan phase responsive to the response plan status indicating that the prior plan phase of the sequence of plan phases is successfully completed (paragraph 0103, emergency flow management system (EFMS) 140 processing unit 103, display or user interface 149, para 0107, display 165 user interface 163 comprises a touch screen, capable of displaying information and receiving user input, para 0141, emergency flow ID corresponds to multiple emergency flows (e.g. emergency flow A, emergency flow B, emergency flow C, etc.) executed preferentially based on assessed situation of a user, para 0261, sequentially going through prioritized and associated users). 
Regarding claim 18, KATZ discloses the method of claim 12, further comprising: outputting an automated response plan status via a responder network separate from the IoT network for display on an interface device, the automated response plan status indicating present data from at least some of the plurality of IoT devices (paragraph 0018, triggering device is an IoT device and emergency management system obtains current location data from triggering device, paragraph 0022, triggering device transmits emergency alert when an emergency is triggered autonomously based on sensor data, paragraph 0075, send emergency alert in response to a trigger (e.g. sensor data indicative of an emergency), paragraph 0271, triggering device 1667 autonomously detects emergency situations or likely emergency situations, paragraph 0302, IoT devices that can trigger an emergency alert include home automation network devices that allow user to access, control, configure). 
Regarding claim 19, KATZ discloses the method of claim 18, further comprising: communicating responder control signals, generated responsive to interactions by human responders via the responder interface, to the automated response processor via the responder network, wherein the executing of at least one of the sequence of plan phases is based in part on the responder control signals (paragraph 0007, management system provide multiple customized emergency flow scripts based on various parameters (e.g. type of device sending the emergency alert, device functionality, type of emergency, etc.), paragraph 0012, emergency alert is triggered by detection of trigger sound or voice command). 
Regarding claim 20, KATZ discloses the method of claim 12, wherein the executing further comprises: dynamically computing the automated response plan automatically in response to the incident trigger signal and as a function of querying the plurality of IoT devices (para 0014, emergency alert is triggered autonomously based on sensor data and trigger sound comprises gunshot, explosion, para 0077, Internet of Things (IoT) refers to a network of physical devices, IoT devices form mesh network allowing information to be efficiently routed between devices). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689